Case 1:20-cv-03409-AT Document 20 Filed 07/04/20 Page 1of1

Representing Manageme

   

= . Jackeon Lewic PC, | ALBANY. USDC SDNY
jackson lewis sso | ua | DOCUMENT
. White Plaine NY 10602 | sactmoi 1 FT FCTRONICALLY FILED ‘
Te! 914 872-8060 | SIRMING! ‘
Fax 914 9462216 | 8°57. 1] DOC 7:

mre enn “A

; CHICAGO
www jacksonlewis.com | cwoNN,

CLEVELA?

DALI AS,1
DAYTON,OH MEMPHIS, TN PITTSBURGH, PA TAMPA, FL

DATE FILED: __ 7/4/2020

DENVER, CO MIAMI, FL PORTLAND, OR WASHINGTON DC REGION
DETROIT, Mi MILWAUKEE, WI PORTSMOUTH, NH WHITE PLAINS, NY
GRAND RAPIDS, MI

 

* through an affiliation with Jackson Lewis P.C., 2 Law Corporation

DirReEcT DIAL: (914) 872-6893
EMAIL ADDRESS: REBECCA MCCLOSKEY@IACKSONLEWIS.COM,

July 2, 2020

VIA ECF & Via Torres NYSDCHAMBERS@nysd.uscourts.gov
The Honorable Analisa Torres
United States District Judge
United States District Court, Southern District of New York
500 Pearl Street
New York, New York 10007
Re: Frances Kalender v. BLWD LLC
Case No. 20-cv-03409-AT
Dear Judge Torres:

This firm represents BLWD LLC, the entity that was voluntarily dismissed from
the above-referenced matter. This firm has not yet been retained to represent the defendant named
in the Amended Complaint. Although we anticipate we will be retained in the near future, we are
not able to make any submissions on behalf of the newly named defendant, nor are we able to
appear on their behalf at the conference scheduled for July 8, 2020.

Accordingly, we respectfully request an adjournment of the July 8, 2020 conference
and the July 6, 2020 discovery submission until after we are able to file a notice of appearance on
behalf of the defendant named in the Amended Complaint.

Thank you for your consideration of this request.

Respectfully submitted,

GRANTED. The initial pretrial conference scheduled for JACKSON LEWIS P.C.

July 8, 2020, is ADJOURNED to August 26, 2020, at

11:00 a.m. The conference will be held telephonically,

and the parties are directed to use the dial-in previously

provided. See ECF No. 7. By August 19, 2020, the By: 4s/ Rebecca M. McCloskey
parties shall submit their joint letter and proposed case Rebecca M. McCloskey
management plan.

SO ORDERED. Q)-

parse Non york, New York ANALISA TORRES
, United States District Judge

 

 
